
	
		II
		111th CONGRESS
		1st Session
		S. 364
		IN THE SENATE OF THE UNITED STATES
		
			February 3, 2009
			Mr. Grassley (for
			 himself and Mr. Kohl) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for the review of agricultural mergers and
		  acquisitions by the Department of Justice, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Agriculture Competition Enhancement
			 Act of 2009.
		2.DefinitionsIn this Act:
			(1)Agricultural
			 commodityThe term agricultural commodity has the
			 meaning given that term in
			 section
			 102 of the Agricultural Trade
			 Act of 1978 (7 U.S.C. 5602).
			(2)Agricultural
			 cooperativeThe term agricultural cooperative means
			 an association of persons that meets the requirements of the Capper-Volstead
			 Act (7 U.S.C.
			 291 et seq.).
			(3)Agricultural
			 industryThe term agricultural industry means any
			 dealer, processor, commission merchant, or broker involved in the buying or
			 selling of agricultural commodities.
			(4)Antitrust
			 lawsThe term antitrust laws has the meaning given
			 that term in the first section of the Clayton Act (15 U.S.C. 12).
			(5)Assistant
			 Attorney GeneralThe term Assistant Attorney General
			 means the Assistant Attorney General in charge of the Antitrust Division of the
			 Department of Justice.
			(6)BrokerThe
			 term broker means any person (excluding an agricultural
			 cooperative) engaged in the business of negotiating sales and purchases of any
			 agricultural commodity in commerce for or on behalf of the vendor or the
			 purchaser.
			(7)ChairmanThe
			 term Chairman means the Chairman of the Federal Trade
			 Commission.
			(8)Commission
			 merchantThe term commission merchant means any
			 person (excluding an agricultural cooperative) engaged in the business of
			 receiving in commerce any agricultural commodity for sale, on commission, or
			 for or on behalf of another.
			(9)DealerThe
			 term dealer means any person (excluding an agricultural
			 cooperative) engaged in the business of buying, selling, or marketing
			 agricultural commodities in commerce, except that no person shall be considered
			 a dealer with respect to sales or marketing of any agricultural commodity
			 produced by that person.
			(10)ProcessorThe
			 term processor means any person (excluding an agricultural
			 cooperative) engaged in the business of handling, preparing, or manufacturing
			 (including slaughtering) an agricultural commodity, or the products of such
			 agricultural commodity, for sale or marketing in commerce for human consumption
			 (excluding sale or marketing at the retail level).
			(11)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			(12)Special
			 CounselThe term Special Counsel means the Special
			 Counsel for Competition Matters of the Department of Agriculture established
			 under section 8.
			(13)Task
			 forceThe term Task Force means the Agriculture
			 Competition Task Force established under section 4.
			3.Deputy Assistant
			 Attorney General for Agricultural Antitrust MattersThere is in the Antitrust Division of the
			 Department of Justice a Deputy Assistant Attorney General for Agricultural
			 Antitrust Matters, who shall—
			(1)be responsible for oversight and
			 coordination of antitrust and related matters which affect agriculture,
			 directly or indirectly; and
			(2)work in
			 coordination with the Task Force and the Department of Agriculture on all
			 agricultural competition matters.
			4.Agriculture
			 competition task force
			(a)EstablishmentThere
			 is established, under the authority of the Attorney General, the Agriculture
			 Competition Task Force, to examine problems in agricultural competition.
			(b)MembershipThe
			 Task Force shall consist of—
				(1)the Deputy
			 Assistant Attorney General for Agricultural Antitrust Matters, who shall serve
			 as chairperson of the Task Force;
				(2)the Special
			 Counsel;
				(3)a representative
			 from the Federal Trade Commission;
				(4)a representative
			 from the Department of Agriculture, Office of Packers and Stockyards;
				(5)2 representatives
			 selected jointly by the attorneys general of States desiring to participate in
			 the Task Force;
				(6)2 representatives
			 selected jointly by the heads of the departments of agriculture (or similar
			 such agency) of States desiring to participate in the Task Force;
				(7)4 individuals who
			 represent the interests of small family farmers, ranchers, and independent
			 producers—
					(A)1 of whom shall
			 be selected by the majority leader of the Senate;
					(B)1 of whom shall
			 be selected by the minority leader of the Senate;
					(C)1 of whom shall
			 be selected by the Speaker of the House of Representatives; and
					(D)1 of whom shall
			 be selected by the minority leader of the House of Representatives; and
					(8)8 academics or
			 other independent experts working in the field of agriculture, agricultural
			 law, antitrust law, or economics—
					(A)2 of whom shall
			 be selected by the majority leader of the Senate;
					(B)2 of whom shall
			 be selected by the minority leader of the Senate;
					(C)2 of whom shall
			 be selected by the Speaker of the House of Representatives; and
					(D)2 of whom shall
			 be selected by the minority leader of the House of Representatives.
					(c)DutiesThe
			 Task Force shall—
				(1)investigate
			 problems in competition in the agricultural industry;
				(2)define and focus
			 the national public interest in preserving an independent family farm and ranch
			 sector;
				(3)coordinate
			 Federal and State activities to address unfair and deceptive practices and
			 concentration in the agricultural industry;
				(4)work with
			 representatives from agriculture and rural communities to identify abusive
			 practices in the agricultural industry;
				(5)submit to
			 Congress such reports as the Task Force determines on the state of family
			 farmers and ranchers, and the impact of agricultural concentration and unfair
			 business practices on rural communities in the United States; and
				(6)make such
			 recommendations to Congress as the Task Force determines on agricultural
			 competition issues.
				(d)Working
			 group
				(1)In
			 generalThe Task Force shall establish a working group on buyer
			 power to—
					(A)study the effects
			 of concentration, monopsony, and oligopsony in agriculture, make
			 recommendations to the Assistant Attorney General and the Chairman, and assist
			 the Assistant Attorney General and the Chairman in drafting agricultural
			 guidelines under section 6(b); and
					(B)select certain
			 agricultural mergers and acquisitions that were consummated within the past 10
			 years, review the effects of such mergers and acquisitions on competition in
			 agricultural commodities markets, and make recommendations to the Assistant
			 Attorney General, the Chairman, and the Secretary.
					(2)MembersThe
			 working group shall include any member of the Task Force selected under
			 subsection (b)(8).
				(e)Meetings
				(1)First
			 meetingThe Task Force shall hold its initial meeting not later
			 than the later of—
					(A)90 days after the
			 date of enactment of this Act; and
					(B)30 days after the
			 date of enactment of an Act making appropriations to carry out this
			 section.
					(2)Minimum
			 numberThe Task Force shall meet not less than 3 times each year,
			 at the call of the chairperson.
				(f)Compensation
				(1)In
			 generalThe members of the Task Force shall serve without
			 compensation.
				(2)Travel
			 expensesMembers of the Task Force shall receive travel expenses,
			 including per diem in lieu of subsistence, in accordance with subchapter I of
			 chapter 57 of title 5, United States Code.
				(g)Staff of Task
			 Force; experts and consultants
				(1)Staff
					(A)AppointmentThe
			 chairperson of the Task Force may, without regard to the provisions of chapter
			 51 of title 5 of the United States Code (relating to appointments in the
			 competitive service), appoint and terminate an executive director and such
			 other staff as are necessary to enable the Task Force to perform its duties.
			 The appointment of an executive director shall be subject to approval by the
			 Task Force.
					(B)CompensationThe
			 chairperson of the Task Force may fix the compensation of the executive
			 director and other staff without regard to the provisions of chapter 51 and
			 subchapter III of chapter 53 of title 5 of the United States Code (relating to
			 classification of positions and General Schedule pay rates), except that the
			 rate of pay for the executive director and other staff may not exceed the rate
			 of basic pay payable for level V of the Executive Schedule under section 5315
			 of title 5 United States Code, as in effect from time to time.
					(2)Experts and
			 consultantsThe Task Force may procure temporary and intermittent
			 services of experts and consultants in accordance with section 3109(b) of title
			 5, United States Code.
				(h)Powers of the
			 Task Force
				(1)Hearings and
			 meetingsThe Task Force, or a member of the Task Force if
			 authorized by the Task Force, may hold such hearings, sit and act at such time
			 and places, take such testimony, receive such evidence, and administer such
			 oaths or affirmations as the Task Force considers to be appropriate.
				(2)Official
			 dataThe Task Force may obtain directly from any executive agency
			 (as defined in section 105 of title 5 of the United States Code) or court
			 information necessary to enable it to carry out its duties under this section.
			 On the request of the chairperson of the Task Force, and consistent with any
			 other law, the head of an executive agency or of a Federal court shall provide
			 such information to the Task Force.
				(3)Facilities and
			 support servicesThe Administrator of General Services shall
			 provide to the Task Force on a reimbursable basis such facilities and support
			 services as the Task Force may request. On request of the Task Force, the head
			 of an executive agency may make any of the facilities or services of such
			 agency available to the Task Force, on a reimbursable or nonreimbursable basis,
			 to assist the Task Force in carrying out its duties under this section.
				(4)Expenditures
			 and contractsThe Task Force or, on authorization of the Task
			 Force, a member of the Task Force may make expenditures and enter into
			 contracts for the procurement of such supplies, services, and property as the
			 Task Force or such member considers to be appropriate for the purpose of
			 carrying out the duties of the Task Force. Such expenditures and contracts may
			 be made only to such extent or in such amounts as are provided in advance in
			 appropriation Acts.
				(5)MailsThe
			 Task Force may use the United States mails in the same manner and under the
			 same conditions as other departments and agencies of the United States.
				(6)Gifts,
			 bequests, and devisesThe Task Force may accept, use, and dispose
			 of gifts, bequests, or devises of services or property, both real and personal,
			 for the purpose of aiding or facilitating the work of the Task Force. Gifts,
			 bequests, or devises of money and proceeds from sales of other property
			 received as gifts, bequests, or devises shall be deposited in the Treasury and
			 shall be available for disbursement upon order of the Task Force.
				(i)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section $1,000,000 for each of fiscal years 2008, 2009, and
			 2010.
			5.Authorization
			 for additional staff and fundingThere are authorized to be appropriated such
			 sums as are necessary to hire additional employees (including agricultural law
			 and economics experts) for the Transportation, Energy, and Agriculture Section
			 of the Antitrust Division of the Department of Justice, to enhance the review
			 of agricultural transactions and monitor, investigate, and prosecute unfair and
			 deceptive practices in the agricultural industry.
		6.Ensuring full and free
			 competition in agriculture
			(a)Burden of
			 proofSection 7 of the Clayton Act (15 U.S.C. 18) is amended by
			 adding at the end the following:
				“In this paragraph, the term ‘covered civil action’
			 means a civil action brought against any person for violating this section in
			 which the plaintiff alleges that the effect of a merger, acquisition, or other
			 transaction affecting commerce may be to substantially lessen competition, or
			 to tend to create a monopoly, in the business of procuring agricultural
			 products from, or selling products to, agricultural producers in one or more
			 geographic areas, and establishes that a merger, acquisition, or transaction is
			 between or involves persons competing in the business of procuring agricultural
			 products from, or selling products to, agricultural producers. In any covered
			 civil action—
					
						(A)if the plaintiff
				is the Federal Government or a State government, the burden of proof shall be
				on the defendant or defendants to establish by a preponderance of the evidence
				that the merger, acquisition, or transaction at issue will not—
							(i)substantially
				lessen competition; or
							(ii)tend to create a
				monopoly in 1 or more geographic markets; and
							(B)for any other
				plaintiff, if the plaintiff demonstrates that the parties to the merger,
				acquisition, or other transaction have a combined market share of not less than
				20 percent in any relevant market, the burden of proof shall be on the
				defendant or defendants to establish by a preponderance of the evidence that
				the merger, acquisition, or transaction at issue will not—
							(i)substantially
				lessen competition; or
							(ii)tend to create a
				monopoly in 1 or more geographic
				markets.
							.
				(b)Agricultural
			 guidelines
				(1)FindingsCongress
			 finds the following:
					(A)The effective
			 enforcement of the antitrust laws in agriculture requires that the antitrust
			 enforcement agencies have guidelines with respect to mergers and other
			 anticompetitive conduct that are properly adapted to the special circumstances
			 of agricultural commodity markets.
					(B)There has been a
			 substantial increase in concentration in the markets in which agricultural
			 commodities are sold, with the result that buyers of agricultural commodities
			 often possess regional dominance in the form of oligopsony or monopsony
			 relative to sellers of such commodities. A substantial part of this increase in
			 market concentration is the direct result of mergers and acquisitions that the
			 antitrust enforcement agencies did not challenge, in large part because of the
			 lack of appropriate guidelines identifying particular structural
			 characteristics in the agricultural industry and the adverse competitive
			 effects that such acquisitions and mergers would create.
					(C)The cost of
			 transportation, impact on quality, and delay in sales of agricultural
			 commodities if they are to be transported to more distant buyers result in
			 narrow geographic markets with respect to buyer power.
					(D)Buyers have no
			 economic incentive to bid up the price of agricultural commodities in the
			 absence of effective competition. Further, the nature of buying makes it
			 feasible for larger numbers of buyers to engage in tacit or overt collusion to
			 restrain price competition.
					(E)Buyers with
			 oligopsonistic or monopsonistic power have incentives to engage in unfair,
			 exploitive, discriminatory, and exclusionary acts that cause producers of
			 agricultural commodities to receive less than a competitive price for their
			 goods, transfer economic risks to sellers without reasonable compensation, and
			 exclude sellers from access to the market.
					(F)Markets for
			 agricultural commodities often involve contexts in which many producers have
			 relatively limited information and no bargaining power with respect to the sale
			 of their commodities. These conditions invite buyers with significant
			 oligopsonistic or monopsonistic power to exercise that power in ways that
			 involve discrimination, exploitation, and undue differentiation among
			 sellers.
					(G)Some Federal
			 courts have incorrectly required a plaintiff to show harm to competition
			 generally, in addition to harm to the producer of agricultural commodities when
			 making a determination that an unfair, unjustly discriminatory, deceptive, or
			 preferential act exists. Those same courts have also incorrectly held that it
			 is a complete defense if a defendant can show any nonharmful justification for
			 an act or practice, even though such conduct was not essential to the business
			 activities of the defendant or there were less harmful ways to achieve a
			 reasonably comparable result with respect to the legitimate and necessary
			 interests of the defendant.
					(2)Issuance of
			 guidelinesThe Assistant Attorney General and the Chairman, in
			 consultation with the Special Counsel, shall issue agricultural guidelines
			 informed and guided by the findings under paragraph (1) that—
					(A)facilitate a
			 fair, open, accessible, transparent, and efficient market system for
			 agricultural products;
					(B)reflect the
			 national public interest in preserving a substantial and diverse family farm
			 and ranch sector;
					(C)recognize that
			 increasing competition in the purchase of agricultural products by highly
			 concentrated firms from a sector in perfect competition is entirely consistent
			 with the objective of the antitrust laws to protect consumers and enhance
			 consumer benefits from competition; and
					(D)prevent any
			 merger or acquisition in the agricultural industry, if the effect of that
			 merger or acquisition may be to substantially lessen competition or tend to
			 create a monopoly.
					(3)ContentsThe
			 agricultural guidelines issued under paragraph (2) shall consist of merger
			 guidelines relating to existing and potential competition and vertical
			 integration that—
					(A)establish
			 appropriate methodologies for determining the geographic and product markets
			 for mergers affecting agricultural commodity markets;
					(B)establish
			 thresholds of increased concentration that raise a presumption that the merger
			 will have an adverse effect on competition in the affected agricultural
			 commodities markets;
					(C)identify
			 potential adverse competitive effects of mergers in agricultural commodities
			 markets in a nonexclusive manner; and
					(D)identify the
			 factors that would permit an enforcement agency to determine when a merger in
			 the agricultural commodities market might avoid liability because it is not
			 likely to have an adverse effect on competition.
					(c)Agriculture
			 competition task force working group on buying powerIn issuing
			 agricultural guidelines under this section, the Chairman and the Assistant
			 Attorney General shall consult with the working group on buyer power of the
			 Task Force established under section 4(d) and shall incorporate and implement
			 the recommendations of that working group.
			(d)CompletionNot
			 later than 1 year after the date of enactment of this Act, the Chairman and the
			 Assistant Attorney General shall issue agricultural guidelines under this
			 section.
			(e)ReportNot
			 later than 1 year after the date of enactment of this Act, the Chairman and the
			 Assistant Attorney General shall jointly submit a report to the Committee on
			 the Judiciary of the Senate and the Committee on the Judiciary of the House of
			 Representatives regarding the issuing of agricultural guidelines under this
			 section.
			7.Post-merger
			 review of agricultural transactions
			(a)In
			 generalNot later than 5 years after the date of a covered merger
			 or acquisition, the Assistant Attorney General or the Chairman, as the case may
			 be, shall conduct a post-merger review to determine whether the effect of that
			 covered merger or acquisition tended to substantially reduce competition in the
			 agricultural industry.
			(b)Sharing of
			 resultsThe Assistant Attorney General or the Chairman shall
			 submit the results of any post-merger review under subsection (a) to the Task
			 Force, for its consideration in examining problems in agricultural
			 competition.
			(c)DefinitionIn
			 this section, the term covered merger or acquisition means a
			 merger or acquisition—
				(1)in the
			 agricultural industry;
				(2)that is subject
			 to the notification requirements under section 7A of the Clayton Act (15 U.S.C.
			 18a);
				(3)for which the
			 Assistant Attorney General or the Chairman, as the case may be, required the
			 submission of additional information or documentary material under section
			 7A(e)(1)(A) of the Clayton Act (15 U.S.C. 18a(e)(1)(A)); and
				(4)for which, after
			 review under that section, the Assistant Attorney General or the Chairman, as
			 the case may be—
					(A)did not institute
			 a proceeding or action under the antitrust laws; or
					(B)instituted a
			 proceeding or action under the antitrust laws that was resolved through a
			 settlement agreement or consent decree.
					8.Special Counsel
			 for Competition Matters
			(a)In
			 generalThere is established within the Department of Agriculture
			 the Office of Competition and Fair Practices, headed by a Special Counsel for
			 Competition Matters.
			(b)DutiesThe
			 Special Counsel shall—
				(1)analyze mergers
			 within the food and agricultural sectors, in consultation with the Chief
			 Economist of the Department of Agriculture, the Assistant Attorney General, and
			 the Chairman, as required under section 9; and
				(2)investigate and
			 prosecute violations of the Packers and Stockyards Act, 1921 (7 U.S.C. 181 et
			 seq.).
				(c)Authorization
			 for additional staff and funding
				(1)Additional
			 staffThe Special Counsel shall hire sufficient employees
			 (including antitrust and litigation attorneys, economists, and investigators)
			 to appropriately carry out the responsibilities of the Office of Competition
			 and Fair Practices under this Act.
				(2)AuthorizationThere
			 are authorized to be appropriated such sums as are necessary to carry out
			 paragraph (1).
				9.Agribusiness
			 merger review and enforcement by the Department of Agriculture
			(a)NoticeThe Assistant Attorney General or the
			 Commissioner, as appropriate, shall notify the Secretary of any filing under
			 section
			 7A of the Clayton Act
			 (15 U.S.C.
			 18a) involving a merger or acquisition in the agricultural
			 industry, and shall give the Secretary the opportunity to participate in the
			 review proceedings.
			(b)Review
				(1)In
			 generalAfter receiving notice of a merger or acquisition under
			 subsection (a), the Secretary may submit to the Assistant Attorney General or
			 the Commissioner, as appropriate, and publish the comments of the Secretary
			 regarding that merger or acquisition, including a determination regarding
			 whether the merger or acquisition may have a substantial adverse impact on
			 rural communities or the family farm and ranch sector, such that further review
			 by the Assistant Attorney General or the Commissioner, as appropriate, is
			 warranted.
				(2)Second
			 requestsFor any merger or acquisition described in subsection
			 (a), if the Assistant Attorney General or the Chairman, as the case may be,
			 requires the submission of additional information or documentary material under
			 section 7A(e)(1)(A) of the Clayton Act (15 U.S.C. 18a(e)(1)(A))—
					(A)copies of any
			 materials provided in response to such a request shall be made available to the
			 Secretary; and
					(B)the
			 Secretary—
						(i)shall submit to
			 the Assistant Attorney General or the Chairman such additional comments as the
			 Secretary determines appropriate; and
						(ii)shall publish a
			 summary of any comments submitted under clause (i).
						(c)Report
				(1)In
			 generalThe Secretary shall submit an annual report to Congress
			 regarding the review of mergers and acquisitions described in subsection
			 (a).
				(2)ContentsEach
			 report submitted under paragraph (1) shall provide a description of each merger
			 or acquisition described in subsection (a) that was reviewed by the Secretary
			 during the year before the date that report is submitted, including—
					(A)the name and
			 total resources of each entity involved in that merger or acquisition;
					(B)a statement of
			 the views of the Secretary regarding the competitive effects of that merger or
			 acquisition on—
						(i)agricultural
			 markets; and
						(ii)rural
			 communities and small, independent producers; and
						(C)a statement
			 indicating whether the Assistant Attorney General or the Chairman, as the case
			 may be, instituted a proceeding or action under the antitrust laws, and if so,
			 the status of that proceeding or action.
					10.Authorization
			 for additional staff and funding for the grain inspection, packers, and
			 stockyards administrationThere are authorized to be appropriated such
			 sums as are necessary to enhance the capability of the Grain Inspection,
			 Packers, and Stockyards Administration to monitor, investigate, and pursue the
			 competitive implications of structural changes in the meat packing and poultry
			 industries by hiring litigating attorneys to allow the Grain Inspection,
			 Packers, and Stockyards Administration to more comprehensively and effectively
			 pursue its enforcement activities.
		
